MEMORANDUM OPINION
                                          No. 04-11-00683-CR

                                  IN RE Juan Roberto RODRIGUEZ

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: October 5, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 16, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                            PER CURIAM


DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 1990-CR-1294, styled State of Texas v. Juan Roberto Rodriguez, in the
227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.